Melt.eN C. J.
delivered the opinion of the Court at the ensuing term in Somerset.
It is not necessary in this case to decide or inquire whether the title to the land on which the meeting-house stands is vested in the town of Winslow, in their municipal or parochial capacity ; as the title is not in question; and as the legality or illegality of the tax, which is the subject of complaint, has relation only to the meetinghouse standing on the land, and to certain repairs and alterations mentioned in the exceptions. It seems to be admitted, as well as decided by several of the cases which have been cited, that a meeting-house, though erected by a town consisting of only one parish, is to be considered as belonging to such town in its parochial capacity, and that the expense of its erection and repairs can be legally assessed only on those inhabitants of the town, who are not exempted from taxation in consequence of being members of some other religious society. These general principles are plain, and have been established and recognized by numerous decisions. Ross having become a member of a religious society in Fairfax, in the year 1812, in virtue of the actof Massachusetts of 1811, commonly called the “Religious freedom act,” is to be considered as still a member of it, though the act was repealed by our legislature in 1821. — The main question then is whether the assessment of the sum of $463,32 was legally mad© *404under the authority of the votes recited in the exceptions; and this question must be decided by the application of legal principles to those Votes, and the proceedings under them. In other words, is the assessment legal, on the ground that the room in the southerly end of the meeting-house, which has been prepared and completed as a place for the transaction of the business of the town, and by one of the recited votes appropriated to that purpose, is so far the property of the town or its privilege and easement, as to render the expense of it a proper subject of assessment on all the inhabitants and property of /the town ? — A town may lawfully raise money for building or purchasing or hiring a town house, and assess and collect it for the purpose of defraying the necessary expense ; still the inquiry is whether it has been done, in the case under consideration, for either of those objects, and in such a manner as the law will sanction. The object in view in the arrangements which were made, seems to have been a commendable one ; and the exceptions disclose no fact shewing or tending to shew that it was not sought fairly and with pure motives. All the repairs of the meeting-house cost about $2300 ; of which $700 were voluntarily given ; the sale of the pews produced another portion ; and the balance, being $463,32 was assessed on the town. It does ,not appear by the exceptions when the $700' were collected by contribution ; probably not until after the vote raising the sum to be assessed. It is important to obsc'i ve that the committee, in their report accepted in April 1825, estimated the expense of repairiDgsthe outside of the house, in the manner described by them, at the above sum of $463,32. “ Thereupon it was voted to raise and assess the sum of $463,32 to make and complete said repairs.” This vote and this sum have no relation to the finishing of any part of the interior; the sum was specially appropriated for another purpose ; and one of a purely parochial character. We are not at liberty to view the vote as contemplating any other object; nor could it legally be applied to any other ; at'least, not to any other than a parochial object. At the same meeting the committee were authorized “ to make any repairs or alterations in the inside of the meeting-house, and to fix a room in the southerly gallery to do the town’s business in, provided, it shall *405be done free from expense to the town.” This vote seems to be a direct negative upon the idea that the assessment was designed to defray the expense of the room for the use of the town. ’
In our investigation of the subject, we have been led to inquire whether the town, in its municipal character, has not, by means of the proceedings under examination, acquired a vested interest in that part of the meeting-house, especially designed for the use of the town, for which the sum assessed on its inhabitants and property at large may bo considered as the fair and valuable consideration. But the facts before us will not warrant this construction of the votes and proceedings of the corporation. The warrant for calling the meeting which was holden on the fiist of November 1824, contains no article on the subject; the article was “ to see if the town will raise a sum of money to repair or finish the meeting-house in said town ; or whether the town will relinquish to the pew holders the right to the meeting-house lot, upon condition that the meeting-house shall be finished, or on any other condition ; or to see if the town will adopt any measures to prevent the meeting-house from going to ruin.” This article has no relation to any subject, except such as is of a parochial nature ; it does not contemplate any arrangement as to a town room in the meeting-house, or a grast to the town, in its municipal capacity, of a perpetual right to use such room for the purpose of transacting town business in it. On the contrary the vote before alluded to, passed in April 1825, at an adjournment of the meeting of November 1, 1824, evidently looks forward to the aid of voluntary contributions to defray the expense of the contemplated town room ; and to such aid, or to the fund arising from the sale of the pews, the inhabitants of the town at large stand indebted for the existence and completion of the room. It certainly was not furnished by means of the assessment. Besides, if we could construe the proceedings of the town as a grant from them, in their parochial capacity, to the town in its municipal character, of a privilege or easement of the kind and for the purposes so often mentioned, still as there was no article in the warrant authorizing such votes and proceedings, it could not be sanctioned as a valid grant.
*406Several other points were discussed in the argument, which we forbear to notice, because the ground on which we place our decision of the cause renders their examination unnecessary ; but there is one circumstance deserving of attention, as being explanatory of the intentions of the town in voting to raise and assess the before mentioned sum of $463 32; which is, that the quakers belonging to the town ■were not assessed- for any part of this sum; and yet it is difficult to assign any satisfactory reason for excluding and exempting them, and including Ross, if the. assessment was contemplated as an ordinary municipal .measure, to defray an expense incurred, or to be incurred, for the benefit of the inhabitants of the town at large.
We perceive nothing erroneous in the record and proceedings be*fore us, and accordingly the judgment must be affirmed.

Judgment affirmed with costs¿